Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
 
        CLAIMS UNDER EXAMINATION
Claims 36, 38-42, 47-53, 55 and 59-64 are pending and have been examined on their merits.

             PRIORITY
Applicant claims priority to Provisional Application 62/323,812, filed on 18 April 2016.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 36, 42, 48-50, 55 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over European Medicines Agency (previously cited; NexoBrid: Concentrate of proteolytic enzymes enriched in bromelain, 2012, pages 1-126) in view of AgroGums et al. (Pharmaceutical Applications of Guar Gum. 2013. Pages 1-6) Rosenberg et al. (previously cited; Apparatus And Methods Enzymatic Escharatomy In Burn Induced Compartment Syndrome. Patent 7794709 2010), Bhambani et al. (previously cited; Methods for producing high concentration lyophilized pharmaceutical formulations. 2012 US2012/0121580) and Pavan et al. (previously cited; Properties and Therapeutic Application of Bromelain: A Review. Biotechnology Research International Volume 2012 pages 1-6) as evidenced by American Family Physician (Taking Care of Burns. 2000 Nov 1;62(9):2029-2030).

The European Medicines Agency (EMA) discloses a therapeutic for wound healing. The disclosure teaches the following (page 8, section 2.1.2):
NexoBrid is an enzyme-based debriding agent that has been developed to be used for timely, selective removal of eschar in patients with deep partial and/or full thickness burns and is for cutaneous use. 
The product consists of a partially purified mixture of proteolytic enzymes enriched in bromelain extracted from the stem of the pineapple plant (Ananas comosus) containing mainly proteases, in an acetic acid and ammonium sulphate solution 
The finished product is presented as a lyophilised powder to be mixed with a sterile gel vehicle before application. Within 15 minutes after mixing, the product is topically applied under sterile conditions for a maximum of 4 hours to the burn wound, at a dose of 0.02 g/cm2. In most cases a single application is sufficient, however, it may be applied for a second time to the same burn area if medically warranted. 
NexoBrid should be applied topically to a clean burn wound by a trained healthcare professional in a specialised burn centre. It can be applied as soon as the wound has been cleaned in accordance with the instructions described in the product information. NexoBrid should not be applied to more than 15% Total Body Surface Area (TBSA) in one session and should be left in contact with the burn for a duration of 4 hours. 

On page 10, third paragraph, the reference teaches the following:
NexoBrid active substance is derived from bromelain. The bromelain is obtained by extraction from the stem of the pineapple plant (Ananas comosus). This is subject to further partial purification resulting in a complex mixture of proteolytic enzymes, mainly comprising cysteine proteases, such as stem and fruit bromelain as major components and ananain and comosain in minor amounts. Other enzymes and bromelain inhibitors may also be present in minor amounts.

Claim 36 is directed to a method of debriding a chronic wound. The claim encompasses any type of chronic wound. The Instant Specification the following ([0003]):
Chronic wounds result in a severe damage to the skin. This damage may involve the entire thickness of the skin and may often include deeper tissues. The damaged skin loses the anatomic organization of a healthy skin, the stratum corneum is at least partially destroyed and consequently the inner layers of the skin are no longer protected from the external environment. Moreover, the damaged skin typically contains eschar, diseased and/or abnormal cells that must be removed in order to enable healing. Leaving the eschar in place extends and deepens the damage into the neighboring, undamaged tissues. This eschar also serves as a medium for bacteria growth and a source of infection, contamination and sepsis which may be life threatening.
EMA treats “full thickness” “burn wounds” in patients that have been hospitalized (see page 31, third paragraph). The Instant Specification discloses a chronic wound results in a severe damage to the skin, and may involve the entire thickness of the skin. As evidenced by American Family Physician et al., a full-thickness (third-degree) burn causes damage “to all layers of skin” (see page 1). Therefore the “full thickness” “burn wound” treated by EMA is characterized by severe damage to the skin and involves the entire thickness of the skin. American Family Physician et al. discloses the following regarding healing:




How long does it take for burns to heal?

Superficial burns—3 to 6 days.

Superficial partial-thickness burns—usually less than 3 weeks.

Deep partial-thickness burns—usually more than 3 weeks.

Full-thickness burns—heal only at the edges by scarring without skin grafts. A skin graft is a very thin layer of skin that is cut from an unburned area and put on a badly burned area.

Therefore a full thickness born does not heal. The Instant Specification states “Wounds that do not heal within one month are considered chronic wounds”. Because a full thickness wound does not heal on its own without a skin graft, it meets the limitations of a chronic wound as disclosed in the Instant Specification.
As set forth above, the art teaches the debriding composition is a lyophilized powder containing proteolytic enzymes enriched in bromelain extracted from the stem of pineapple pants and ananain. Therefore the art teaches stem bromelain enzymes. The disclosure teaches the enzymes are obtained from pineapple plant (Ananas comosus). Examiner notes the Instant Specification discloses the claimed enzymes are obtained from pineapple pants ([0112]). The Instant Specification discloses the claimed enzymes are “Nexobrid” ([0113]). Therefore, absent evidence to the contrary, the enzymes disclosed by the EMA are interpreted to have the same Enzyme Commission (EC) numbers as those recited in claim 36. The lyophilized powder contains acetic acid (see chart on page 9). Acetic acid is interpreted to be a pH adjustment agent. As set forth above, the reference teaches the lyophilized powder is mixed with a sterile gel vehicle. The chart on page 9 teaches the use of carbomer 980 in the gel vehicle (hence, a gelling agent). Examiner notes “water for injection” is present in the gel vehicle that is combined with the lyophilized powder (same cited section).
Claim 36 recites the proteins in the debriding formulation are present in an amount from 0.5% (w/w) to 5% (w/w) of the total weight of the debriding composition. The Instant Specification discloses the following ([0033]):
It is further disclosed that due to the protein nature of the active agents of the debriding formulation, namely a mixture of proteolytic enzymes obtained from bromelain, this mixture tends to form aggregates or agglomerations. In order to prevent aggregate or agglomerate formation, the debriding formulation further comprises an anti-aggregation or anti-agglomeration agent, thus enabling the formation of a homogenous hydrogel.
Examiner notes the passage refers to the “protein nature of the active agents”, and identifies the proteolytic enzymes as said proteins. Therefore the term “proteins” recited in claim 36 is interpreted to refer to the amount of proteolytic enzymes in the compositions.
The primary reference teaches “following mixing of the powder with the gel, each gram of the prepared medicinal product contains 0.09 g concentrate of proteolytic enzymes enriched in bromelain” (Page 9, section 2.2.1). Examiner interprets 0.09 g enzymes in each gram of the product to be 9%. As set forth above, the art teaches application at a dose of 0.02 g/cm2. Examiner notes that while the art teaches more consistency with a treatment concentration of 10%, the art uses treatment at concentrations of 5%, 10% and 20% (page 20, section 2.3.2). Examiner notes 5% reads on the claimed range of 0.5% to 5%.
The full thickness wounds taught by the art are interpreted to be chronic wounds for the reasons set forth above. As set forth above, the art teaches topical application for 4 hours. The art teaches one treatment, but states repeating treatment if medically necessary (supra). This reads on topical application to a chronic wound site in a regiment of up to 10 applications during a time of up to four weeks, wherein the debriding formulation is maintained in contact with the chronic wound site for at least four hours.
While EMA teaches a gelling agent (carbomer 980) the art does not teach the use of a guar gum.
The art does not explicitly teach the use of an anti-aggregation agent.
While the art teaches a pH within an acceptable range (last paragraph of page 16), the art does not teach a pH from about 6.0 to about 8.0.
The art is silent regarding the viscosity of the therapeutic.

While EMA teaches a lyophilized powder is added to a gel containing water, the reference discloses a different order of preparing the claimed composition since the gelling agent is not in the lyophilized powder.

Rosenberg (2010) discloses a method comprising applying enzymatic escharotomy agents to a burned limb (column 3, lines 12-16). Examiner notes the reference suggests the use of an enzyme mixture extracted from Bromelain (column 7, lines 23-27). The art teaches said agent is in a non-activated lyophilized powder form (column 4, lines 3-5). The powder is activated prior to use by adding a hydrating means (column 4, lines 20-22). Purified water is suggested as a preferred hydrating means (column 4, lines 23-25).

Rosenberg (2010) teaches preferably, the enzymatic agents are in a dried lyophilized powder that further comprises additional excipients (column 4, lines 38-40). Among these excipients, it is preferable to include viscosity-enhancing agents capable of forming a viscous solution from the lyophilized powder upon the addition of the hydrating means. The viscosity-enhancing agents may be for example synthetic polymers, natural polymers or any combinations thereof as are well known in the art (column 4, lines 38-45). The art teaches “a dried powder further comprising a viscosity-enhancing agent that will form a gel or emulsion or other viscous solution upon hydration with hydrating means” (column 8, lines 8-14). Therefore the art teaches adding an agent that forms gel to a lyophilized powder containing enzymatic agents.

Agro Gums teaches guar gum has a wide range of applications in pharmaceutical industry. Chemically known as a hydrocolloidal polysaccharide, this is a valuable pharmaceutical product composed of sugar galactose and mannose. Guar gum or the popular Guarkernmehl or Goma guar is an important product used in pharmaceutical formulations, cosmetic, paper, food, explosives, textile and toiletry industries. It has various applications in the form of a binding agent, thickening agent, suspending agent and stabilizing agent (see page 1, first paragraph).  Guar gum is water soluble nonionic polysaccharide derived from endosperm of Cyamopsis Tetragonolobus, a leguminous plant belonging to family of galactomannans. Widely grown in dry semi-arid regions like India and Pakistan, this guar seeds are extracted and processed from the plant using advanced technologies. Guar gum has high molecular weight and therefore has got the ability to produce highly viscous solutions even at lower concentrations. This property of guar gum gives it the required solubility and ability to form gels even in cold water (see page 1, second paragraph). Guar gum or the valuable guarkernmehl as called in German, is widely used in the form of powder in various pharmaceutical applications. It is widely preferred for its viscosity increasing properties. Guar gum has high hydration rate which mean it can swell fast in aqueous solutions and therefore is used in the production of therapeutical formulations to forms gels and viscous dispersions (see page 2, first paragraph). 

Agro Gums teaches all in all there are number of applications of guar gum powder in pharmaceutical industries. It is preferred for applications where gelling, viscosifying, thickening, suspension, stabilization, emulsification, preservation, water retention, binding is the primary requirement (see page 2, second paragraph).

Bhambani et al. teach a “bulking agent” means a substance or component, such as mannitol, lactose, disaccharide or glycine that adds mass to a lyophilized formulation. Examiner notes lactose and mannitol are identified as “anti-aggregation agents” in the Instant Specification ([0054]).Bhambani teaches a bulking agent may contribute to the physical structure, uniformity, and stability of the lyophilized cake ([0025]). Examiner notes the term “cake” refers to a dry pellet that results when a liquid formulation has been lyophilized or freeze-dried ([0024]). 

Pavan teaches bromelain belongs to a group of protein digesting enzymes obtained commercially from the fruit or stem of pineapple (Abstract). The reference teaches bromelain can be used in wound or burn debridement (page 3, right column, third paragraph). The art teaches the enzymatic activities of bromelain comprise a pH range of 5.5 to 8.0 (page 2, left column, first paragraph).

As set forth above, Agro Gums teaches guar gum is a plant-derived (hence, natural) galactomannan. It would have been obvious to try using a guar gum as a gelling agent to prepare the composition taught by EMA. EMA teaches a wound therapy comprising pineapple enzymes that can be prepared as a gel using a gelling agent. Rosenberg a wound therapy that contains pineapple enzymes, and suggest the use of a natural polymer to prepare a gel formulation. It would have been obvious to use guar gum since, as taught by Agro Gums, it is a natural polymer that is known for use in preparing gel formulations.  Motivation is provided by Agro Gums, which teaches 1) guar gum is widely preferred for its viscosity increasing properties 2) has a high hydration rate which mean it can swell fast in aqueous solutions and 3) is used in the production of therapeutic formulations to forms gels and viscous dispersions. One would have had a reasonable expectation of success since Rosenberg teaches natural polymers can be used to prepare gels in therapeutics comprising bromelain enzymes.
It would have been obvious to add a water soluble gelling agent to the powder taught by EMA. One would have been motivated to do so since EMA teaches a powder comprising pineapple enzymes that can be prepared as a gel using a gelling agent and Rosenberg teaches adding a gelling agent to a lyophilized powder of pineapple enzymes to prepare a gel. One would have had a reasonable expectation of success since Rosenberg teaches gelling agents can successfully be added to an enzyme powder. 
It would have been obvious to use an anti-aggregation agent in a lyophilized formulation. One would have been motivated to do so since EMA teaches a lyophilized composition and Bhambani teaches lactose or mannitol can be used in lyophilized compositions. Bhambani et al. teach these agents contribute to the stability of a lyophilized composition. The skilled artisan would use an agent that improves stability of the lyophilized composition. One would have had a reasonable expectation of success since Bhambani teaches anti-aggregation agents can successfully be used in lyophilized preparations. One would have expected similar results since EMA and Bhambani are both directed to lyophilized compositions.

It would have been obvious to prepare a composition containing bromelain with a pH between about 6.0 to about 8.0. One would have been motivated to do so since EMA teaches a composition that contains bromelain and Pavan teaches the enzymatic activities of bromelain comprise a pH range of 5.5 to 8.0. The skilled artisan would use a pH that is suitable for bromelains enzymatic function. One would have had a reasonable expectation of success since Pavan teaches bromelain functions within a range of pH 5.5 to 8 (hence, about 5.0 to about 8.0). One would have expected similar results since EMA and Pavan are directed to the same enzyme.

Claim 36 recites proteins are present in an amount of 0.5% (w/w) to 5% (w/w). The teachings of EMA as set forth above are reiterated. While EMA teaches the composition produces more consistent results when used at 10%, the art teaches 5% can be used for treatment. Therefore the art anticipates the claimed range. It would have been obvious to optimize the amount of enzymatic proteins present in the therapeutic taught by EMA. EMA teaches the claimed enzymes are the active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of the enzymes can be used to obtained different levels of activity. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

While the claim recites a different order of adding ingredients, the MPEP teaches selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 

Claim 36 recites the viscosity of the composition when admixed with water. The Instant Specification indicates the viscosity is the result of mixing each of the components as claimed ([0186]). Therefore one would expect mixing the powdered composition with water to produce the claimed viscosity.

2144.04 [R-6] IV. Changes in Size, Shape or Sequence of Adding Ingredients

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


Therefore claim 36 is rendered obvious as claimed (claim 36).

EMA teaches the composition can be applied twice if medically necessary (supra). Therefore claim 42 is included in this rejection (claim 42).
The use of an anti-aggregation agent is rendered obvious on the grounds set forth in the rejection of claim 36.  The teachings of Bhambani et al. as set forth above are reiterated. The art teaches the use of mannitol and lactose (hence, oligosaccharides). The art teaches these agents contribute to the physical structure, uniformity, and stability of the lyophilized cake. It would have been obvious to use an oligosaccharide since Bhambani teaches oligosaccharides (lactose or mannitol) can be used in lyophilized compositions. Bhambani et al. teach these agents contribute to the stability of a lyophilized composition. The skilled artisan would use an agent that improves stability of the lyophilized composition. One would have had a reasonable expectation of success since EMA and Bhambani teaches lyophilized preparations. Therefore claim 48 is included in this rejection (claim 48). Lactose and mannitol are rendered obvious on the grounds set forth above. Therefore claim 49 is included in this rejection (claim 49).

Bhambani teaches a bulking agent can be used in a concentration of about 0.5 to about 15% ([0124]).

It would have been obvious to use about 10% to about 25% lactose in the lyophilized composition taught by EMA. It would have been obvious to do so since EMA teaches a lyophilized composition and Bhambani teaches lactose can be used in lyophilized compositions in a concentration of about 0.5 to about 15%. Examiner notes the Instant Specification discloses the term “about” refers to a value which is 10% above or below the indicated value ([0121]). Therefore the claimed amount overlaps with the amount taught in the prior art. In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. Therefore, the claimed concentration is prima facie obvious. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the instant case, one would optimize the amount of bulking agent since Bhambani et al. teach these agents contribute to the stability of a lyophilized composition. One would increase the amount to improve stability. Therefore claim 50 is rendered obvious as claimed (claim 50).

Claim 55 is identical to claim 36 with the following exception:

The preamble of claim 36 recites “A method for debridement of a chronic wound…”. The preamble of claim 55 recites “A method of treating a chronic wound…”. The teachings of the prior art as set forth above are reiterated. Because each of the claimed steps is rendered obvious, and EMA treats a chronic, the claimed method is rendered obvious on the grounds set forth in the rejection of claim 36. Therefore claim 55 is included in this rejection (claim 55).

Claim 59 recites the proteins in the debriding formulation are present in an amount from 1% to 5% of the total weight of the debriding composition. 

The teachings of EMA as set forth above are reiterated. While EMA teaches the composition produces more consistent results when used at 10%, the art teaches 5% can be used for treatment. It would have been obvious to optimize the amount of enzymatic proteins present in the therapeutic taught by EMA. EMA teaches the claimed enzymes are the active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of the enzymes can be used to obtained different levels of activity. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Therefore claim 59 is included in this rejection (claim 59). Claim 60 recites the same range as claim 59. Therefore claim 60 is rendered obvious on the same grounds (claim 60). 

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 28 July 2021 are acknowledged. The Applicant argues Bhasha does not teach better or superior properties of natural polymers over semi-synthetic or other synthetic polymers. The arguments state there is no teaching in Bhasha that guar gum is preferred over any other listed natural polysaccharides. 
The Applicant notes EMA teaches that NexoBrid at a concentration of 10% achieved the most efficient and consistent debriding activity, and alleges similar activity was obtained with NexoBrid at a concentration of 20% (see p. 20). Therefore the Applicant argues EMA motivates a person skilled in the art to use 10%-20% NexoBrid for treating burn wounds, and would not motivate one to treat a chronic wound with 5%.

The Applicant argues the burns taught by EMA are not chronic wounds. The Applicant argues a chronic wound is a wound that does not heal in an orderly set of stages and in a predictable amount of time the way most wounds do (see, for example, paragraph [0163] of the published application). In particular, wounds that do not heal within one month are often considered chronic. The Applicant argues burns are acute wounds.
The Applicant argues that while burn wounds, even full thickness burn wounds, can heal spontaneously within days or weeks, even without medical intervention, chronic wounds do not heal after months if not treated, and the healing of chronic wounds requires treatment not only of the wound itself, but more importantly, of the patient’s chronic disease. 
The Applicant argues, the pathophysiology of the burn eschar and of the chronic wound eschar is totally different: while the eschar in a burn injury contains denatured collagen, the eschar in chronic wound is composed of a necrotic, non-viable tissue. As a result, the debridement activity of a burn wound (which is an acute wound) and a chronic wound is totally different. Thus, one of ordinary skill in the art does not consider or interpret a full thickness burn wound as a chronic wound as it is instead an acute wound.

The Applicant argues Rosenberg does not remedy the deficiencies of EMA and Bhasha as it neither discloses nor suggests a method for treating a chronic wound, it also does not teach guar gum as a preferred natural polymer, and it is silent regarding the necessity of a low amount of proteins in the enzymatic escharotomy agent.
The Applicant argues Bhambhani does not remedy the deficiencies of EMA, Bhasha, and Rosenberg as it neither teaches nor suggest a method for treating a chronic wound and guar gum as a gelling agent.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues the full thickness wound taught by EMA is not a chronic wound. Claim 36 is directed to a method of debriding a chronic wound. The claim encompasses any type of chronic wound. The Instant Specification the following ([0003]):
Chronic wounds result in a severe damage to the skin. This damage may involve the entire thickness of the skin and may often include deeper tissues. The damaged skin loses the anatomic organization of a healthy skin, the stratum corneum is at least partially destroyed and consequently the inner layers of the skin are no longer protected from the external environment. Moreover, the damaged skin typically contains eschar, diseased and/or abnormal cells that must be removed in order to enable healing. Leaving the eschar in place extends and deepens the damage into the neighboring, undamaged tissues. This eschar also serves as a medium for bacteria growth and a source of infection, contamination and sepsis which may be life threatening.
EMA treats “full thickness” “burn wounds” in patients that have been hospitalized (see page 31, third paragraph). The Instant Specification discloses a chronic wound results in a severe damage to the skin, and may involve the entire thickness of the skin. As evidenced by American Family Physician et al., a full-thickness (third-degree) burn causes damage “to all layers of skin” (see page 1). Therefore the “full thickness” “burn wound” treated by EMA is characterized by severe damage to the skin and involves the entire thickness of the skin. American Family Physician et al. discloses the following regarding healing:
How long does it take for burns to heal?

Superficial burns—3 to 6 days.

Superficial partial-thickness burns—usually less than 3 weeks.

Deep partial-thickness burns—usually more than 3 weeks.

Full-thickness burns—heal only at the edges by scarring without skin grafts. A skin graft is a very thin layer of skin that is cut from an unburned area and put on a badly burned area.

Therefore a full thickness born does not heal. The Instant Specification states “Wounds that do not heal within one month are considered chronic wounds”. Because a full thickness wound does not heal on its own without a skin graft, it meets the limitations of a chronic wound as disclosed in the Instant Specification.
EMA treats a “full thickness” “burn wound” in hospitalized patients (see page 31, third paragraph). Therefore a full thickness wound is treated. The Instant Specification teaches “chronic wounds result in a severe damage to the skin. This damage may involve the entire thickness of the skin” ([0003]). The Applicant argues the pathophysiology of a chronic wound is different than a burn: while the eschar in a burn injury contains denatured collagen, the eschar in chronic wound is composed of a necrotic, non-viable tissue. Examiner notes the problem statement of EMA states the following (see start of page 7):
Debridement of eschar is essential to initiate the wound healing process and prevent further complications. Technology for this treatment in severe burns has not advanced significantly in the past few decades. Traumatic surgical debridement in burn wounds with sacrifice of healthy tissue and subsequent skin grafting may be considered in some cases to constitute over-treatment. On the other hand, the conservative treatment modality with antimicrobial agents or inefficient chemical debridement results in a lengthy sloughing period and delayed healing process, and may therefore be considered to constitute under-treatment. 

An effective enzymatic debriding agent can change this suboptimal treatment paradigm and provide the basis for first-line minimally invasive treatment. Eschar is thick, leathery, black necrotic tissue that has dried out. Debridement is essential to wound healing. Removing necrotic tissue reduces the wound’s biologic burden, clears debris that prevents or slows cell movement necessary for healing, and helps prevent infection. “Unroofing” a wound also lets health care providers see the wound walls and base; without debridement a burn wound cannot be staged. Enzymes that act on necrotic tissue are categorized as proteolytics, fibrinolytics, and collagenases, depending on the tissue component they target.

As set forth above, EMA teaches the eschar is necrotic. Therefore the eschar that EMA treats is “necrotic”. Therefore it has the same pathophysiology of a chronic wound as alleged by the Applicant. Therefore the arguments directed to the nature of the wound taught by EMA are not persuasive.

The Applicant argues Bhasha does not teach guar gum. Examiner notes new grounds of rejection have been made to address this limitation.

The Applicant argues EMA does not teach the claimed range or proteins recited in claim 36 (0.5% w/w to 5% w/w). Examiner notes that while the art teaches 10% Nexobrid can be used, the art explicitly teaches an embodiment that uses 5% Nexobrid. This anticipates the claimed range. Regarding the entirety of the claimed range recited in claim 36, It would have been obvious to optimize the amount of enzymatic proteins present in the therapeutic taught by EMA. EMA teaches the claimed enzymes are the active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of the enzymes can be used to obtained different levels of activity. 
The Applicant argues Rosenberg does not remedy the deficiencies of EMA and Bhasha as it neither discloses nor suggests a method for treating a chronic wound, it also does not teach guar gum as a preferred natural polymer, and it is silent regarding the necessity of a low amount of proteins in the enzymatic escharotomy agent. Examiner notes the limitation of a “chronic wound” is taught by EMA. The Agro Gum reference is relied upon to teach guar gum. Therefore this argument is not persuasive. 
The Applicant argues Bhambhani does not remedy the deficiencies of EMA, Bhasha, and Rosenberg as it neither teaches nor suggest a method for treating a chronic wound and guar gum as a gelling agent. Examiner notes these limitations are addressed by the teachings of EMA and Agro Gums in the new grounds of rejection set forth above.
The arguments directed to the previous rejection of claim 42 in the previous Office Action are acknowledged. Examiner notes new grounds of rejection have been made. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over European Medicines Agency in view of Agro Gums et al., Rosenberg et al. (2010), Bhambani et al. and Pavan et al. as evidenced by American Family Physician as applied to claim 36 above, and further in view of Bhasha et al. (previously cited; Recent Trends In Usage Of Polymers In The Formulation Of Dermatological Gels. Indian Journal of Research in Pharmacy and Biotechnology. Volume 1(2): March-April 2013 161-168).


Claim 36 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

While Agro Gums teaches guar gum can be used to prepare gels, the art is silent regarding the concentration needed to make a gel.

Bhasha et al. teach a number of polymers are used to provide the structural network that is the essence of a gel system. These include natural gums, cellulose derivatives, and carbomers. (See page 165, first paragraph). The art teaches natural gums have been used in commerce since the beginning of recorded history (page 162, last paragraph). ([0053]). Bhasha teaches the use of natural gums to form gel systems. “Typically, these are branch-chain polysaccharides” (page 165, last paragraph). The art teaches natural gums have been used in commerce since the beginning of recorded history. The art identifies guar gum as a natural gum that makes gels (page 165 “Natural Polymers” section). Bhasha teaches gel forming polymers are used at a concentration between 0.5-2% in most cases (page 161, first paragraph).
It would have been obvious to use a guar gum as a gelling agent in the amount recited in claim 47. One would have been motivated to do so since Agro Gums teaches guar gum can be used to make a gel and Bhasha teaches gel forming polymers are used at a concentration between 0.5-2% in most cases. One would have had a reasonable expectation of success since Bhasha teaches natural polymers can be used in an amount that anticipates the claimed range. Therefore claim 47 is included in this rejection (claim 47).
Therefore Applicant’s Invention is rendered obvious as claimed.


Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over European Medicines Agency in view of Agro Gums et al., Rosenberg et al. (2010), Bhambani et al. and Pavan et al. as evidenced by American Family Physician as applied to claim 36, and further in view of Salmone et al. (previously cited; Compositions And Kits For Enzymatic Debridement And Methods Of Using The Same. US2016/0101165 A1 14 April 2016).

The teachings of EMA as set forth above are reiterated. EMA teaches debriding once for 4 hours, and suggest a second application if medically necessary (supra). The art teaches all together 204 g (3.4 g/kg) powder could come in contact with the burned areas and treatment time might be up to 16 h (see page 23, section 2.3.4). Therefore the art teaches longer treatment times are possible.

EMA is silent regarding the treatment regimens recited in claims 39-41.

Salmone et al. disclose a debriding formulation ([0022]) that can be used to treat burn wounds ([0054]). The formulation can be administered topically ([0118]). The art suggests formulation as a gel ([0103]). Salmone discloses a kit that includes the debridement composition and instructions ([0102]). The instructions can include contacting the debridement composition with an area of skin in need of debridement. The instructions can include repeating the contacting step at regular intervals. The regular intervals can be at least once a day, or at least twice a day (every 12 hours), or at least three times a day (every 8 hours) ([0102]). The art teaches the following ([0053]):
The enzymatic debridement composition can be applied to the devitalized tissue as needed to dissolve necrotic debris in and around a wound. For example, in some embodiments the enzymatic debridement composition can be in contact with the devitalized tissue for about 1 to 48 hours, 1 to 24 hours, 1 to 12 hours, 1 to 8 hours, 1 to 4 hours, or 1 to 2 hours before removal.


It would have been obvious to apply a debriding composition to a wound for about 24 hours, with up to 10 applications. One would have been motivated to do so since EMA teaches application of a debriding composition once and Salmone teaches applying a debriding solution to a wound for a period of 1-24 hours. One would have had a reasonable expectation of success since Salmone teaches burns can be treated with a debriding solution for said. One would have expected similar results since EMA and Salmone are each directed to debriding burns. Therefore claim 39 is included in this rejection (claim 39).

It would have been obvious to apply a debriding composition to a wound for about 48 hours, with up to 10 applications. One would have been motivated to do so since EMA teaches application of a debriding composition once and Salmone teaches applying a debriding solution to a wound for a period of 1-48 hours. One would have had a reasonable expectation of success since Salmone teaches burns can be treated with a debriding solution for said time. One would have expected similar results since EMA and Salmone are each directed to debriding burns. Therefore claim 40 is included in this rejection (claim 40).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 28 July 2021 are acknowledged. Salamone discloses a debridement enzyme for necrotic tissue that is not dependent upon proteolytic enzymatic activity but instead utilizes the amylase family of enzymes (see abstract and paragraph [0021]). According to Salamone, the non-proteolytic component is greater than the proteolytic component of the debridement composition. The Applicant argues Salamone teaches a broad range of contact times: from a short-term contact of 1 hour to a long-term contact of 48 hours. Salamone teaches a long list of natural, semi-synthetic and synthetic viscosity builders, yet there is no guidance of selecting specifically guar gum.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues Salmone does not teach guar gum. Examiner notes Salmone is not relied upon for this teaching. The Agro Gum reference is relied upon to teach guar gum. The Applicant argues Salmone does not teach proteolytic enzymes. Examiner notes the primary refence (EMA) is relied upon to teach the claimed debriding formulation. The Salmone reference is relied upon because it teaches debriding formulations can be applied for times that overlap with those recited in the claims.


Claims 36, 38, 42, 48-49, 55 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Gorecki et al. (previously cited; Debriding Composition From Bromelain And Methods Of Production Thereof. US2012/0171187 2012) in view of Agro Gums et al. and Rosenberg et al. (2010).

Gorecki et al. teach a debriding composition obtained from bromelain (Abstract; [0016]). The art teaches the composition is useful in debriding eschar tissues and in wound healing (Abstract). As evidenced by the Instant Specification, “The most common type of chronic or hard to heal wounds include: pressure ulcers (decubiti or “bed sores”), diabetic ulcers, arterial ulcers; venous ulcers, and post-surgical/post trauma ulcers or a combination of these ([0002] of PG Pub). Gorecki identifies a pressure ulcer as a wound that can be treated ([0050]). Therefore the art suggests using the disclosed composition to treat a chronic wound.

Gorecki teaches the debriding composition can be lyophilized and dissolved prior to use ([0088]). Gorecki teaches the lyophilized composition is referred to as “Debrase” (supra), and discloses “lyophilized Debrase” is a “powder” ([0121]). Gorecki teaches the use of a pharmaceutically acceptable carrier, which may be water ([0104]). Therefore the art suggests preparing a debriding formulation by combining a composition in a dry/powdered form comprising a proteolytic enzyme mixture containing bromelain and ananain with water. Gorecki suggests the use of bulking substances such as lactose or mannitol ([0106]). Examiner notes these are identified as “anti-aggregation agents” in the Instant Specification ([0054]).

Table 5 discloses the lyophilized composition (Debrase) contains stem bromelain (EC 3.4.22.32) and ananain (EC 3.4.22.31). Therefore it reads on the claimed “proteolytic enzyme mixture”. The art teaches it is used in a “therapeutically effective amount” ([0107]). Therefore it reads on a “therapeutically effective amount” as recited in claim 36.

Gorecki discloses the following ([0105]):
The pharmaceutical composition can be formulated in any form appropriate for application to patients. The generally preferred route of administration is by topical application to the site to be treated. Accordingly, the pharmaceutical composition can be formulated in a form suitable for topical application, for example, in solutions, suspensions, creams, lotions, gels, foams, sprays, dry powder, and the like. The
pharmaceutical composition can be applied directly to the injured tissue or can be applied to an inert dressing, such as gauze pad, and then applied to the injured tissue.

Therefore the art suggests topical application as a gel formulation.

Gorecki teaches an in-vivo pig burn wound model for the assessment of debriding efficacy ([0138]). Due to the close resemblance of young swine skin to that of humans, the in-vivo pig burn wound model is known to be an accepted model for cutaneous thermal burns in humans ([0138]). Debrase powder is applied over the wound and covered with a layer of gel ([0139]). The wound is covered with dressing. The dressing was left for four hours ([0138]). Therefore Gorecki teaches a single application for 4 hours. Therefore Gorecki reads on the claim limitation. Further, Examiner notes Gorecki discloses a single application ([0112]).

Examiner notes the reference teaches a gel vehicle that contains carbomer, dibasic sodium phosphate in water at a pH of 7.4 ([0140]). Dibasic sodium phosphate is interpreted to be a buffer. A pH of 7.4 reads on the pH recited in claim 36.

Examiner notes Gorecki teaches using .0625 g to 0.5 g of protease in 5 ml ([0141]). As evidenced by Applicant (arguments submitted on 11 February 2021), this is 1.25% to 10%. Examiner notes different concentrations of Debrase are used to achieve different debriding scores (Table 2; [0141]).

As set forth above, Gorecki teaches mixing a dry or powdered composition with a gel vehicle.

While Gorecki teaches the use of a gelling agent, the art does not teach it is added to the dry or powdered components. The art does not explicitly teach a pH adjusting agent is present in the powdered components. 

While Gorecki teaches preparation as a gel, the art is silent regarding the use of guar gum.

The teachings of Agro Gums et al. as set forth above are reiterated.

The teachings of Rosenberg (2010) as set forth above are reiterated. 

As set forth above, Agro Gums teaches guar gum is a plant-derived (hence, natural) galactomannan. It would have been obvious to try using a guar gum as a gelling agent to prepare the composition taught by Gorecki. As set forth above, Gorecki teaches a powder comprising pineapple enzymes that can be prepared as a gel using a gelling agent. Rosenberg teaches the use of a gelling agent in a composition used to treat a wound, and suggest the use of a natural polymer. It would have been obvious to use guar gum since it is a natural polymer that is known for use in preparing gel formulations.  Motivation is provided by Agro Gums, which teaches guar gum. It is widely preferred for its viscosity increasing properties. Guar gum has high hydration rate which mean it can swell fast in aqueous solutions and therefore is used in the production of therapeutic formulations to forms gels and viscous dispersions. One would have had a reasonable expectation of success since Rosenberg teaches natural polymers can be used to prepare gels in therapeutics comprising bromelain enzymes.

It would have been obvious to add a water soluble gelling agent to the powder taught by Gorecki. One would have been motivated to do so since Gorecki teaches a powder comprising pineapple enzymes that can be prepared as a gel using a gelling agent and Rosenberg teaches adding a gelling agent to a lyophilized powder of pineapple enzymes to prepare a gel. One would have had a reasonable expectation of success since Rosenberg teaches gelling agents can successfully be added to an enzyme powder. As set forth above, Gorecki suggests the use of lactose or mannitol as bulking agents. One would have added them to a dry powder since Rosenberg teaches excipients are added to the lyophilized powder containing pineapple enzyme. 

Examiner notes the Instant Specification identifies the claimed proteolytic enzymes as proteins ([0033]).Therefore the protein concentration recited in calm 36 is interpreted to refer to the enzyme mixture. Gorecki teaches 0.0625-0.5 grams of Debrase powder with 0.5 grams of gel vehicle (See Table 2). Examiner notes different concentrations of Debrase are used to achieve different debriding scores (Table 2; [0141]).

While the art does not explicitly teach a range of 0.5 to 5% enzymes, it would have been obvious to optimize the amount of enzyme used. Gorecki teaches Debrase is an active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of Debrase can be used to obtained different levels of in vivo activity. Gorecki teaches the term “therapeutically effective amount” refers to the amount of the debriding composition required to eliminate or reduce the eschar tissue and/or to promote wound healing ([0110]). Therefore the skilled artisan would optimize the amount of the active ingredient to achieve the desired therapeutic effect. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Claim 36 recites the viscosity of the composition when admixed with water. The Instant Specification indicates the viscosity is the result of mixing each of the components as claimed ([0186]). Therefore one would expect mixing the powdered composition with water to produce the claimed viscosity.

MPEP 2144.05 [R-5] as set forth above is reiterated.

Therefore claim 36 is rendered obvious (claim 36).

A pressure ulcer, as taught by Gorecki (supra) reads on claim 38. Claim 38 is included in this rejection (claim 38).

Gorecki teaches debriding by single application or by several applications so long as debridement is achieved ([0112]). Debriding “by several applications so long as debridement is achieved” is interpreted to read on “as needed until the wound is completely debrided”. Therefore claim 42 is included in this rejection (claim 42).
As set forth above, Gorecki suggests the use of lactose or mannitol. Therefore claims 48-49 are included in this rejection (claims 48-49).

Claim 55 is identical to claim 36 with the following exception:

The preamble of claim 36 recites “A method for debridement of a chronic wound…”. The preamble of claim 55 recites “A method of treating a chronic wound…”. The teachings of the prior art as set forth above are reiterated. Because each of the claimed steps is rendered obvious, and Gorecki discloses a chronic would can be treated, the claimed method is rendered obvious on the grounds set forth in the rejection of claim 36. Therefore claim 55 is included in this rejection (claim 55).

Claim 59 recites the proteins in the debriding formulation are present in an amount from 1% to 5% of the total weight of the debriding composition. 

While the art does not explicitly teach a range of 1% to 5% enzymes, it would have been obvious to optimize the amount of enzyme used. Gorecki teaches Debrase is an active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of Debrase can be used to obtained different levels of in vivo activity. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 59 is included in this rejection (claim 59). Claim 60 recites the same range as claim 59. Therefore claim 60 is rendered obvious on the same grounds (claim 60). 

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 28 July 2021 are acknowledged. The Applicant repeats the arguments directed to Bhasha as set forth above. The Applicant argues Bhasha does not teach guar gum. Noting Example 4 of Gorecki uses 10% Debrase, the Applicant argues Gorecki motivates a person skilled in the art to use 10% Debrase for treating burn wounds, and does not motivate one to sue lower amounts as now claimed.
The Applicant argues Rosenberg does not remedy the deficiencies of Gorecki and Bhasha as it neither discloses nor suggests guar gum as a preferred natural polymer, and it is silent regarding the necessity of a low amount of proteins in the enzymatic escharotomy agent.
EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been made to address the amendment of claim 36 to require “guar gum” as now claimed.

Gorecki teaches 0.0625-0.5 grams of Debrase powder with 0.5 grams of gel vehicle (See Table 2). Examiner notes different concentrations of Debrase are used to achieve different debriding scores (Table 2; [0141]). As evidenced by Applicant (arguments submitted on 11 February 2021), this is 1.25% to 10%. Therefore Gorecki teaches a range that overlaps with recited in claim 36.

While the art does not explicitly teach a range of 0.5 to 5% enzymes, it would have been obvious to optimize the amount of enzyme used. Gorecki teaches Debrase is an active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of Debrase can be used to obtained different levels of in vivo activity. Gorecki teaches the term “therapeutically effective amount” refers to the amount of the debriding composition required to eliminate or reduce the eschar tissue and/or to promote wound healing ([0110]). Therefore the skilled artisan would optimize the amount of the active ingredient to achieve the desired therapeutic effect. 
The Applicant argues Rosenberg does not disclose or suggests guar gum as a preferred natural polymer, and it is silent regarding the necessity of a low amount of proteins in the enzymatic escharotomy agent.  Examiner notes these limitations are addressed in the teachings of Gorecki and Agro Gum.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Gorecki et al. in view of Agro Gums and Rosenberg (2010) as applied to claim 36 above, and further in view of Bhasha et al. 


Claim 36 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

While Agro Gums teaches guar gum can be used to prepare gels, the art is silent regarding the concentration needed to make a gel.
Bhasha et al. teach a number of polymers are used to provide the structural network that is the essence of a gel system. These include natural gums, cellulose derivatives, and carbomers. (See page 165, first paragraph). The art teaches natural gums have been used in commerce since the beginning of recorded history (page 162, last paragraph). ([0053]). Bhasha teaches the use of natural gums to form gel systems. “Typically, these are branch-chain polysaccharides” (page 165, last paragraph). The art teaches natural gums have been used in commerce since the beginning of recorded history. The art identifies guar gum as a natural gum that makes gels (page 165 “Natural Polymers” section). Bhasha teaches gel forming polymers are used at a concentration between 0.5-2% in most cases (page 161, first paragraph).
It would have been obvious to use a guar gum as a gelling agent in the amount recited in claim 47. One would have been motivated to do so since Agro Gums teaches guar gum can be used to make a gel and Bhasha teaches gel forming polymers are used at a concentration between 0.5-2% in most cases. One would have had a reasonable expectation of success since Bhasha teaches natural polymers can be used in an amount that anticipates the claimed range. Therefore claim 47 is included in this rejection (claim 47).
Therefore Applicant’s Invention is rendered obvious as claimed.



Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gorecki in view of Agro Gums and Rosenberg (2010) as applied to claim 36 above, and further in view of Rosenberg (2004; supra) and Salmone et al. (previously cited; Compositions And Kits For Enzymatic Debridement And Methods Of Using The Same. US2016/0101165 A1 14 April 2016).

The teachings of the prior art as set forth above are reiterated.

While the art teaches debriding by single application or by several applications so long as debridement is achieved ([0112]), the art does not explicitly teach the treatment regimens recited in claims 39-41.

The teachings of Rosenberg (2004) as set forth above are reiterated. Rosenberg teaches application of a debriding composition one, two, three or four times (supra).

Salmone et al. disclose a debriding formulation ([0022]) that can be used to treat burn wounds ([0054]). The formulation can be administered topically ([0118]). The art suggests formulation as a gel ([0103]). Salmone discloses a kit that includes the debridement composition and instructions ([0102]). The instructions can include contacting the debridement composition with an area of skin in need of debridement. The instructions can include repeating the contacting step at regular intervals. The regular intervals can be at least once a day, or at least twice a day (every 12 hours), or at least three times a day (every 8 hours) ([0102]). The art teaches the following ([0053]):
The enzymatic debridement composition can be applied to the devitalized tissue as needed to dissolve necrotic debris in and around a wound. For example, in some embodiments the enzymatic debridement composition can be in contact with the devitalized tissue for about 1 to 48 hours, 1 to 24 hours, 1 to 12 hours, 1 to 8 hours, 1 to 4 hours, or 1 to 2 hours before removal.


It would have been obvious to apply a debriding composition to a wound for about 24 hours, with up to 10 applications. One would have been motivated to do so since Rosenberg teaches application of a debriding composition up to 4 times and Salmone teaches applying a debriding solution to a wound for a period of 1-24 hours. One would have had a reasonable expectation of success since Salmone teaches burns can be treated with a debriding solution for said time and Rosenberg teaches application up to 4 times. One would have expected similar results since Gorecki, Rosenberg and Salmone are each directed to debriding burns. Therefore claim 39 is included in this rejection (claim 39).

It would have been obvious to apply a debriding composition to a wound for about 48 hours, with up to 10 applications. One would have been motivated to do so since Rosenberg teaches application of a debriding composition up to 4 times and Salmone teaches applying a debriding solution to a wound for a period of 1-48 hours. One would have had a reasonable expectation of success since Salmone teaches burns can be treated with a debriding solution for said time and Rosenberg teaches application up to 4 times. One would have expected similar results since Gorecki, Rosenberg and Salmone are each directed to debriding burns. Therefore claim 40 is included in this rejection (claim 40).

It would have been obvious to apply a debriding composition to a wound for about 48 hours, three times a week with up to 10 applications. One would have been motivated to do so since Rosenberg teaches application of a debriding composition up to 4 times and Salmone teaches applying a debriding solution to a wound for a period of 1-48 hours. One would have had a reasonable expectation of success since Salmone teaches burns can be treated with a debriding solution for said time and Rosenberg teaches application up to 4 times. One would have been motivated to treat three times a week since Gorecki teaches treating as needed to achieve the desired level of debridement.
One would have expected similar results since Gorecki, Rosenberg and Salmone are each directed to debriding burns. Therefore claim 41 is included in this rejection (claim 41).
Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Gorecki in view of Agro Gums and Rosenberg (2010) as applied to claim 49 above, and further in view of Bhambani et al. (previously cited; Methods for producing high concentration lyophilized pharmaceutical formulations. 2012 US2012/0121580).


Claim 49 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. Gorecki discloses the use of lactose or mannitol as a bulking agent. The art is silent regarding the concentration of either agent.

Bhambani et al. teach a “bulking agent” means a substance or component, such as mannitol, lactose, disaccharide or glycine that adds mass to a lyophilized formulation. A bulking agent may contribute to the physical structure, uniformity, and stability of the lyophilized cake ([0025]). Examiner notes the term “cake” refers to a dry pellet that results when a liquid formulation has been lyophilized or freeze-dried ([0024]). The art teaches a bulking agent can be used in a concentration of about 0.5 to about 15% ([0124]).

It would have been obvious to use about 10% to about 25% lactose in Gorecki’s formulation. It would have been obvious to do so since Gorecki suggests the use of a bulking agent which may be lactose in a lyophilized composition and Bhambani teaches lactose can be used as a bulking agent in lyophilized compositions in a concentration of about 0.5 to about 15%. Examiner notes the Instant Specification discloses the term “about” refers to a value which is 10% above or below the indicated value ([0121]). Therefore the claimed amount overlaps with the amount taught in the prior art. In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. Therefore, the claimed concentration is prima facie obvious. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the instant case, one would optimize the amount of bulking agent since Bhambani et al. teach these agents contribute to the stability of a lyophilized composition. One would increase the amount to improve stability.

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


MPEP 2144.05 [R-5] is reiterated


Therefore claim 50 is rendered obvious as claimed (claim 50).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gorecki in in view of Agro Gums and Rosenberg (2010) as applied to claim 36 above, and further in view of De Rosier et al. (previously cited; Method and Formulation For Stabilization of Enzymes. Patent 6294365 2001).


The teachings of the prior art as set forth above are reiterated. Gorecki teaches the use of dibasic sodium phosphate (hence, a buffer). The art does not explicitly teach the use of potassium phosphate buffer.

De Rosier et al. disclose a method and a formulation for the stabilization of an enzyme for storage at temperatures above freezing. Specifically, the invention involves the use of formulated excipients that when added to an enzyme or mixture of enzymes and subsequently lyophilized renders stability (Abstract). The formulation may either be aqueous or substantially free of water (dried formulation). The dried formulation may be reconstituted to the aqueous phase before use (column 3, lines 13-16). The art teaches a preferred buffer comprising potassium phosphate (column 5, lines 5-6). 

It would have been obvious to use potassium phosphate as a buffer. One would have been motivated to do so since Gorecki prepares a lyophilized enzyme composition and De Rosier teaches the use of potassium phosphate buffers when lyophilizing enzyme compositions. As set forth above, Gorecki teaches using a buffering agent to provide a pH of 7.4. While the prior art is silent regarding the claimed concentration of potassium phosphate, one would optimize the amount of buffer used to achieve the pH taught by Gorecki. Therefore claim 51 is included in this rejection (claim 51).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Gorecki in in view of Agro Gums and Rosenberg as applied to claim 36 above, and further in view of Bhambani, De Rosier and Botanical Formulations (previously cited; What Does QS Mean 20 January 2016, pages 1-3). 


The teachings of Gorecki as set forth above are reiterated.
	
While Gorecki discloses a proteolytic enzyme mixture, the art does not explicitly teach the concentration as claimed.

While Gorecki teaches the use of a gelling agent, the art does not explicitly teach the use of guar gum at the claimed concentration.

While Gorecki suggests the use of lactose as a bulking agent, the art is silent regarding the concentration.

Gorecki does not explicitly teach the use of potassium phosphate in a composition containing the proteolytic enzyme mixture.

While Gorecki discloses the use of water as a carrier ([0104]) the art does not explicitly teach using an amount of water to complete 100% of a debriding formulation


The teachings of Agro Gums, Bhasha, Bhambani and De Rosier as set forth above are reiterated 

As disclosed by Botanical Formulations, it is well known in the art that water is added to pharmaceutical formulations to make the formulation whole.
	
While the art does not explicitly teach a range of 0.5 to 5% enzymes, it would have been obvious to optimize the amount of enzyme used. Gorecki teaches Debrase is an active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of Debrase can be used to obtain different levels of in vivo activity (Table 2; [0141]). Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.


The use of guar gum as a gelling agent is rendered obvious on the grounds set forth above. It would have been obvious to use about 0.25% to about 5% of said gelling agent. One would have been motivated to do so since Bhasha teaches gel forming polymers are used at a concentration between 0.5-2% in most cases (page 161, first paragraph). One would have had a reasonable expectation of success since Bhasha teaches natural polymers can be used in an amount that anticipates the claimed range.

It would have been obvious to use about 10% to about 25% lactose in Gorecki’s formulation. It would have been obvious to do so since Gorecki suggests the use of a bulking agent which may be lactose in a lyophilized composition and Bhambani teaches lactose can be used as a bulking agent in lyophilized compositions in a concentration of about 0.5 to about 15%. Examiner notes the Instant Specification discloses the term “about” refers to a value which is 10% above or below the indicated value ([0121]). Therefore the claimed amount overlaps with the amount taught in the prior art. In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. Therefore, the examiner asserts the claimed concentration is prima facie obvious. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the instant case, one would optimize the amount of bulking agent since Bhambani et al. teach these agents contribute to the stability of a lyophilized composition. One would increase the amount to improve stability.

It would have been obvious to use potassium phosphate as a buffer. One would have been motivated to do so since Gorecki prepares a lyophilized enzyme composition and De Rosier teaches the use of potassium phosphate buffers when lyophilizing enzyme compositions. As set forth above, Gorecki teaches using a buffering agent to provide a pH of 7.4. While the prior art does not explicitly teach the claimed concentration of potassium phosphate, one would optimize the amount of buffer used to achieve the pH taught by Gorecki.

It would have been obvious to use water in an amount to complete the composition. One would have been motivated to do so since Gorecki discloses the use of water as a carrier to deliver the active components to the composition. As disclosed by Botanical Formulations, it is well known in the art that water is added to pharmaceutical formulations to make the formulation whole. One would optimize the amount of water added based on the amounts of the other ingredients. 

MPEP 2133.03 is reiterated.
MPEP 2144.05 [R-5] is reiterated

Therefore claim 52 is rendered obvious as claimed (claim 52). Therefore Applicant’s Invention is rendered obvious as claimed.


Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Gorecki in view of Agro Gums, Rosenberg,  Bhambani, De Rosier et al. and Botanical Formulations as applied to claim 52 above,  and further in view of Calbiochem (previously cited; Buffers. A guide for the preparation and use of buffers in biological systems. 2006, pages 1-38), Toren et al. (previously cited; Compositions And Methods For Dermatological Wound Healing. US2009/0010910 2009), Bharadwaj et al. (previously cited; Higher Molecular Weight Polyethylene Glycol Increases Cell Proliferation While Improving Barrier Function in an In Vitro Colon Cancer Model. Journal of Biomedicine and Biotechnology Volume 2011, Article ID 587470) and Salmone et al.


The teachings of Gorecki et al. as set forth above are reiterated. Further, Gorecki suggests the use of thickening agents such as polyethylene glycol ([0106]).
	
While Gorecki discloses a proteolytic enzyme mixture, the art does not explicitly teach the concentration as claimed.

While Gorecki teaches the use of a gelling agent, the art does not explicitly teach the use of guar gum at the claimed concentration.

While Gorecki suggests the use of lactose as a bulking agent, the art is silent regarding the concentration.

Gorecki does not explicitly teach the use of potassium phosphate dibasic and monobasic in a composition containing the proteolytic enzyme mixture.

While Gorecki suggest the use of polyethylene glycol (PEG) as a thickening agent, the art does not teach the species as claimed at the recited concentration.

While Gorecki discloses the use of water as a carrier the art does not explicitly teach using injection water in an amount of water to complete 100% of a debriding formulation


The teachings of Bhasha, Bhambani, Botanical Formulations, De Rosier and Salmone as set forth above are reiterated.  Examiner notes Salmone suggests the use of polyethylene glycol as a viscosity builder useful in debridement compositions ([0045]). Viscosity builders can be present in amounts ranging from 0.1 to 45% by weight, from 0.5 to 25% by weight, or from 1.0 to 10.0% by weight ([0045]).

CalBiochem teaches “Phosphate buffers are normally prepared from a combination of the monobasic and dibasic salts, titrated against each other to the correct pH”.

Toren et al. disclose a composition for debriding damaged tissue (Abstract). The composition comprises at least one enzymatic debriding agent ([0007]). In preferred embodiments the enzyme is selected from the group consisting of enzymes derived
from the pineapple including, but not limited to, bromelain or debridase ([0023]). Toren teaches suggests using “water for injection” and polyethylene glycol as solvents ([0083]).

As disclosed by Bharadwaj et al, PEG 3350 “is the most widely available form of PEG” (page 2, left column, second paragraph).

While the art does not explicitly teach 2% enzymes, it would have been obvious to optimize the amount of enzyme used. Gorecki teaches Debrase is an active ingredient used in wound debridement. The art teaches application of any amount that is therapeutically effective. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of Debrase can be used to obtain different levels of in vivo activity (Table 2; [0141]). Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.


The use of guar gum is rendered obvious on the grounds set forth above.
One would use 3.5% of said gelling agent. One would have been motivated to do so since Bhasha teaches gel forming polymers are used at a concentration between 0.5-15% (page 161, first paragraph). Because guar gum is used as a gelling agent, one would optimize the amount to obtain a gel with the desired consistency. One would have had a reasonable expectation of success using guar gum since Gorecki teaches the use of a gelling agent and Bhasha teaches guar gum can be used to prepare gels. One would have expected similar results since both references disclose gel formulations.

It would have been obvious to use lactose in the claimed amount. It would have been obvious to do so since Gorecki suggests the use of a bulking agent which may be lactose in a lyophilized composition and Bhambani teaches lactose can be used as a bulking agent in lyophilized compositions in a concentration of about 0.5 to about 15%. In the instant case, one would optimize the amount of bulking agent since Bhambani et al. teach these agents contribute to the stability of a lyophilized composition. One would optimize the formulation by increasing the amount of lactose to improve stability. One would have had a reasonable expectation of success since Gorecki teaches lactose can be used as a bulking agent. One would have expected similar results since both references use lactose in lyophilized compositions.

It would have been obvious to use potassium phosphate as a buffer. One would have been motivated to do so since Gorecki prepares a lyophilized enzyme composition and De Rosier teaches the use of potassium phosphate buffers when lyophilizing enzyme compositions. While the prior art does not explicitly teach the claimed concentration of potassium phosphate, one would optimize the amount of buffer used to achieve the pH taught by Gorecki. It would have been obvious to use both monobasic and dibasic buffer since CalBiochem teaches phosphate buffers are normally prepared from a combination of the monobasic and dibasic salts, titrated against each other to the correct pH. One would optimize the amount of each buffer to arrive at the pH taught by Gorecki.

It would have been obvious to use water in an amount to complete the composition. One would have been motivated to do so since Gorecki discloses the use of water as a carrier to deliver the active components to the composition. As disclosed by Botanical Formulations, it is well known in the art that water is added to pharmaceutical formulations to make the formulation whole. One would optimize the amount of water added based on the amounts of the other ingredients. It would have been obvious to use injection water. One would have been motivated do so since Gorecki teaches the use of water as a carrier and Toren teaches injection water can be used as a carrier. One would have had a reasonable expectation of success since Toren teaches injection water can be used to prepare a debriding composition. One would have expected similar results since both references are directed to debriding compositions containing enzymes from bromelain.

It would have been obvious to use PEG 3350 in Gorecki’s composition. One would have been motivated to do so since Gorecki suggests the use of a PEG and PEG 3350 is the most widely available PEG (Bharadwaj). A person ordinary skill in the art would use a species that is most commonly used. One would have had a reasonable expectation of success since Gorecki discloses the PEG genus can be used in the disclosed composition. One would have used 2% since Gorecki discloses the use of PEG as a thickener and Salmone teaches polyethylene can be used as a viscosity builder in amounts ranging from 1 to 10%. Because Gorecki teaches a debridement composition, the skilled artisan would use a viscosity builder in an amount used in the prior art to prepare compositions for debridement.

MPEP 2133.03 is reiterated.
MPEP 2144.05 [R-5] is reiterated

Therefore claim 53 is rendered obvious as claimed (claim 53).


Therefore Applicant’s Invention is rendered obvious as claimed.



Claims 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Gorecki in view of Agro Gums, Rosenberg (2010), Bhasha, Bhambani , De Rosier and Botanical Formulations


Gorecki et al. teach a debriding composition obtained from bromelain (Abstract; [0016]). The art teaches the composition is useful in debriding eschar tissues and in wound healing (Abstract). As evidenced by the Instant Specification, “The most common type of chronic or hard to heal wounds include: pressure ulcers (decubiti or “bed sores”), diabetic ulcers, arterial ulcers; venous ulcers, and post-surgical/post trauma ulcers or a combination of these ([0002] of PG Pub). Gorecki identifies a pressure ulcer as a wound that can be treated ([0050]). Therefore the art suggests using the disclosed composition to treat a chronic wound.

Gorecki teaches the debriding composition can be lyophilized and dissolved prior to use ([0088]). Gorecki teaches the lyophilized composition is referred to as “Debrase” (supra), and discloses “lyophilized Debrase” is a “powder” ([0121]). Gorecki teaches the use of a pharmaceutically acceptable carrier, which may be water ([0104]). Therefore the art suggests preparing a debriding formulation by combining a composition in a dry/powdered form comprising a proteolytic enzyme mixture containing bromelain and ananain with water. Gorecki suggests the use of bulking substances such as lactose or mannitol ([0106]). Examiner notes these are identified as “anti-aggregation agents” in the Instant Specification ([0054]).

Table 5 discloses the lyophilized composition (Debrase) contains stem bromelain (EC 3.4.22.32) and ananain (EC 3.4.22.31). Therefore it reads on the claimed “proteolytic enzyme mixture”. The art teaches it is used in a “therapeutically effective amount” ([0107]). Therefore it reads on a “therapeutically effective amount” as recited in claim 36.

Gorecki discloses the following ([0105]):
The pharmaceutical composition can be formulated in any form appropriate for application to patients. The generally preferred route of administration is by topical application to the site to be treated. Accordingly, the pharmaceutical composition can be formulated in a form suitable for topical application, for example, in solutions, suspensions, creams, lotions, gels, foams, sprays, dry powder, and the like. The
pharmaceutical composition can be applied directly to the injured tissue or can be applied to an inert dressing, such as gauze pad, and then applied to the injured tissue.

Therefore the art suggests topical application as a gel formulation.

Gorecki teaches an in-vivo pig burn wound model for the assessment of debriding efficacy ([0138]). Due to the close resemblance of young swine skin to that of humans, the in-vivo pig burn wound model is known to be an accepted model for cutaneous thermal burns in humans ([0138]). Debrase powder is applied over the wound and covered with a layer of gel ([0139]). The wound is covered with dressing. The dressing was left for four hours ([0138]). Therefore Gorecki teaches a single application for 4 hours. Therefore Gorecki reads on the claim limitation. Examiner notes Gorecki discloses a single application ([0112]).

Examiner notes the reference teaches a gel vehicle that contains carbomer, dibasic sodium phosphate in water at a pH of 7.4 ([0140]). Dibasic sodium phosphate is interpreted to be a buffer. A pH of 7.4 reads on the pH recited in claim 61.

Examiner notes Gorecki teaches using .0625 g to 0.5 g of protease in 5 ml ([0141]). As evidenced by Applicant (arguments submitted on 11 February 2021), this is 1.25% to 10%. Examiner notes different concentrations of Debrase are used to achieve different debriding scores (Table 2; [0141]).

As set forth above, Gorecki teaches mixing a dry or powdered composition with a gel vehicle.

While Gorecki teaches the use of a gelling agent, the art does not teach it is added to the dry or powdered components. The art does not explicitly teach a pH adjusting agent is present in the powdered components. 

While Gorecki teaches preparation as a gel, the art is silent regarding the use of guar gum at the claimed concentration.

While Gorecki discloses a proteolytic enzyme mixture, the art does not anticipate the concentration of proteins.

While Gorecki suggests the use of lactose as a bulking agent, the art is silent regarding the concentration.

Gorecki teaches a pH adjusting agent, the art does not explicitly teach the use of potassium phosphate.

While Gorecki discloses the use of water as a carrier ([0104]) the art does not explicitly teach using an amount of water to complete 100% of a debriding formulation


The teachings of Agro Gums, Bhasha, Bhambani , De Rosier and Botanical Formulations as set forth above are reiterated. 

	
While the art does not explicitly teach a range of 0.5 to 5% enzymes, it would have been obvious to optimize the amount of enzyme used. Gorecki teaches Debrase is an active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of Debrase can be used to obtain different levels of in vivo activity (Table 2; [0141]). Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.


As set forth above, Agro Gums teaches guar gum is a plant-derived (hence, natural) galactomannan. It would have been obvious to try using a guar gum as a gelling agent to prepare the composition taught by Gorecki. As set forth above, Gorecki teaches a powder comprising pineapple enzymes that can be prepared as a gel using a gelling agent. Rosenberg teaches the use of a gelling agent in a composition used to treat a wound, and suggest the use of a natural polymer. It would have been obvious to use guar gum since it is a natural polymer that is known for use in preparing gel formulations.  Motivation is provided by Agro Gums, which teaches guar gum is widely preferred for its viscosity increasing properties. Guar gum has high hydration rate which mean it can swell fast in aqueous solutions and therefore is used in the production of therapeutic formulations to forms gels and viscous dispersions. One would have had a reasonable expectation of success since Rosenberg teaches natural polymers can be used to prepare gels in therapeutics comprising bromelain enzymes.
It would have been obvious to use about 0.25% to about 5% of said gelling agent. One would have been motivated to do so since Bhasha teaches gel forming polymers are used at a concentration between 0.5-2% in most cases (page 161, first paragraph). One would have had a reasonable expectation of success since Bhasha teaches natural polymers can be used in an amount that anticipates the claimed range.

It would have been obvious to add a water soluble gelling agent to the powder taught by Gorecki. One would have been motivated to do so since Gorecki teaches a powder comprising pineapple enzymes that can be prepared as a gel using a gelling agent and Rosenberg teaches adding a gelling agent to a lyophilized powder of pineapple enzymes to prepare a gel. One would have had a reasonable expectation of success since Rosenberg teaches gelling agents can successfully be added to an enzyme powder. As set forth above, Gorecki suggests the use of lactose or mannitol as bulking agents. One would have added them to a dry powder since Rosenberg teaches excipients are added to the lyophilized powder containing pineapple enzyme. 

Examiner notes the Instant Specification identifies the claimed proteolytic enzymes as proteins ([0033]).Therefore the protein concentration recited in calm 36 is interpreted to refer to the enzyme mixture. Gorecki teaches 0.0625-0.5 grams of Debrase powder with 0.5 grams of gel vehicle (See Table 2). Examiner notes different concentrations of Debrase are used to achieve different debriding scores (Table 2; [0141]).

While the art does not explicitly teach a range of 0.5 to 5% enzymes, it would have been obvious to optimize the amount of enzyme used. Gorecki teaches Debrase is an active ingredient used in wound debridement. One would optimize the amount of the active ingredient to achieve the desired level of debridement. One would have had a reasonable of success since the art teaches different amounts of Debrase can be used to obtained different levels of in vivo activity. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

It would have been obvious to use about 10% to about 25% lactose in Gorecki’s formulation. It would have been obvious to do so since Gorecki suggests the use of a bulking agent which may be lactose in a lyophilized composition and Bhambani teaches lactose can be used as a bulking agent in lyophilized compositions in a concentration of about 0.5 to about 15%. Examiner notes the Instant Specification discloses the term “about” refers to a value which is 10% above or below the indicated value ([0121]). Therefore the claimed amount overlaps with the amount taught in the prior art. In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. Therefore, the examiner asserts the claimed concentration is prima facie obvious. Further, the MPEP discloses differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the instant case, one would optimize the amount of bulking agent since Bhambani et al. teach these agents contribute to the stability of a lyophilized composition. One would increase the amount to improve stability.

It would have been obvious to use potassium phosphate as a buffer. One would have been motivated to do so since Gorecki prepares a lyophilized enzyme composition and De Rosier teaches the use of potassium phosphate buffers when lyophilizing enzyme compositions. As set forth above, Gorecki teaches using a buffering agent to provide a pH of 7.4. While the prior art does not explicitly teach the claimed concentration of potassium phosphate, one would optimize the amount of buffer used to achieve the pH taught by Gorecki.

It would have been obvious to use water in an amount to complete the composition. One would have been motivated to do so since Gorecki discloses the use of water as a carrier to deliver the active components to the composition. As disclosed by Botanical Formulations, it is well known in the art that water is added to pharmaceutical formulations to make the formulation whole. One would optimize the amount of water added based on the amounts of the other ingredients. 

Claim 61 recites the viscosity of the composition when admixed with water. The Instant Specification indicates the viscosity is the result of mixing each of the components as claimed ([0186]). Therefore one would expect mixing the powdered composition with water to produce the claimed viscosity.

MPEP 2133.03 is reiterated.
MPEP 2144.05 [R-5] is reiterated

Therefore claim 61 is rendered obvious as claimed (claim 61).


Gorecki teaches debriding by single application or by several applications so long as debridement is achieved ([0112]). Debriding “by several applications so long as debridement is achieved” is interpreted to read on “as needed until the wound is completely debrided”. Therefore claim 64 is included in this rejection (claim 64).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Gorecki in view of Agro Gums, Rosenberg (2010), Bhasha, Bhambani , De Rosier and Botanical Formulations as applied to claim 61 above, and further in view of Rosenberg (2004; supra) and Salmone et al. (previously cited; Compositions And Kits For Enzymatic Debridement And Methods Of Using The Same. US2016/0101165 A1 14 April 2016).


Claim 61 is rejected on the grounds set forth above. The teachings of the prior art as set forth above are reiterated.

While the art teaches debriding by single application or by several applications so long as debridement is achieved ([0112]), the art does not explicitly teach the treatment regimens recited in claims 62-63.

The teachings of Rosenberg (2004) as set forth above are reiterated. Rosenberg teaches application of a debriding composition one, two, three or four times (supra).

Salmone et al. disclose a debriding formulation ([0022]) that can be used to treat burn wounds ([0054]). The formulation can be administered topically ([0118]). The art suggests formulation as a gel ([0103]). Salmone discloses a kit that includes the debridement composition and instructions ([0102]). The instructions can include contacting the debridement composition with an area of skin in need of debridement. The instructions can include repeating the contacting step at regular intervals. The regular intervals can be at least once a day, or at least twice a day (every 12 hours), or at least three times a day (every 8 hours) ([0102]). The art teaches the following ([0053]):
The enzymatic debridement composition can be applied to the devitalized tissue as needed to dissolve necrotic debris in and around a wound. For example, in some embodiments the enzymatic debridement composition can be in contact with the devitalized tissue for about 1 to 48 hours, 1 to 24 hours, 1 to 12 hours, 1 to 8 hours, 1 to 4 hours, or 1 to 2 hours before removal.


It would have been obvious to apply a debriding composition to a wound for about 24 hours, with up to 10 applications. One would have been motivated to do so since Rosenberg teaches application of a debriding composition up to 4 times and Salmone teaches applying a debriding solution to a wound for a period of 1-24 hours. One would have had a reasonable expectation of success since Salmone teaches burns can be treated with a debriding solution for said time and Rosenberg teaches application up to 4 times. One would have expected similar results since Gorecki, Rosenberg and Salmone are each directed to debriding burns. Therefore claim 62 is included in this rejection (claim 62).

It would have been obvious to apply a debriding composition to a wound for about 48 hours, with up to 10 applications. One would have been motivated to do so since Rosenberg teaches application of a debriding composition up to 4 times and Salmone teaches applying a debriding solution to a wound for a period of 1-48 hours. One would have had a reasonable expectation of success since Salmone teaches burns can be treated with a debriding solution for said time and Rosenberg teaches application up to 4 times. One would have expected similar results since Gorecki, Rosenberg and Salmone are each directed to debriding burns. Therefore claim 63 is included in this rejection (claim 63).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653